311 S.W.3d 391 (2010)
Michael W. CUNNINGHAM, Appellant,
v.
STATE of Missouri, Missouri DEPARTMENT OF CORRECTIONS, MISSOURI BOARD OF PROBATION & PAROLE, Respondents.
No. WD 70217.
Missouri Court of Appeals, Western District.
June 8, 2010.
Michael W. Cunningham, acting pro se.
Shaun J. Mackelprang and Stephen D. Hawke, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J, JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Michael Cunningham appeals the dismissal of his petition for declaratory judgment. The court dismissed the petition as being an impermissible collateral attack on his criminal convictions. Affirmed. Rule 84.16(b).